DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 09/21/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Coulter US20150247652 and in view of Embree US4215675.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites “wherein each support has a secondary insulating air pocket”.  Instant specification is silent to this limitation. The limitation amounts to new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 7, 9, 11,  is/are rejected under 35 U.S.C. 103 as being unpatentable over McClendon US20080176504 in view of Coulter US20150247652 and in view of Embree US4215675. 
Regarding claim 1, McClendon US20080176504 discloses a commercial solar space heater system for a commercial building comprising (Fig. 1): 
a frame (Fig. 2 and Fig. 3) having sides (panels 30 and 31) defining a heat chamber (37) between a top plate (22) and an absorber (35), wherein said sides are orthogonal to said top plate (Fig. 2 and 3), 
at least on side has at least one insulating pocket (insulation ¶32) defined between an inner wall (panels, ¶32) and a support (frame 32, Fig. 2), and
said heat chamber being enclosed except for an inlet and an outlet through which air is directed to be heated while in the heat chamber (inlet 40 and outlet 42); 
a housing frame for holding said frame at an angle conducive to absorbing the sun’s rays on a roof of a building (Frame 32);
a duct work for running the outlet air from said heat chamber into at least one room of a building (duct 44); 
a controller (¶31) for detecting the temperature in the room and directing heat from the outlet into the room when said temperature is below a pre-determined temperature (¶26-¶28).

McClendon does not expressly disclose the insulating pocket being an air pocket and 
said system including a curb frame being attached to said housing frame for spacing the housing frame from the building,  said curb frame having a base portion extending around an entire periphery of said housing frame to keep the housing frame out of snow accumulation on a roof of the building, and said curb frame having which has a flange for attaching the curb frame to the building
McClendon does teach securing the solar system to the roof of a building by known methods (¶18). 
Coulter US20150247652 teaches a solar air heating device wherein the sides have an insulating air pocket (Fig. 3, air gap 106) in addition to solid insulation (insulation 105).  Coulter teaches that this arrangement is known and improves heat losses (¶121). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an air pocket, as taught by Coulter, since doing so amounts to a known technique for improving solar air heating devices with the known predictable result of reducing heat losses. 
Embree US4215675 teaches a solar heating device wherein the frame (Fig. 2a, frame 38) is attached to a supporting frame [or curb frame] (Fig. 2a, 96 and 106) said curb frame having a base portion extending around an entire periphery of said housing frame (Fig. 1), and said curb frame having a flange for attaching the curb frame to the building (Fig. 1 and Fig. 2a, flange 106).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a surrounding frame and flange, as taught by Embree, since doing so amounts to a known technique for roof mounting of solar collectors with the known predictable.  
Regarding claim 2, the previously combined references teach the improved commercial solar space heater system for a commercial building of claim 1 further comprising at least a second solar space heater which includes the frame housing frame and curb frame and a second outlet connected to said controller (McClendon ¶19).
Regarding claim 3, The previously combined references teach the improved commercial solar space heater system for a commercial building of claim 2 wherein the controller includes a thermostat (McClendon ¶31) and a valve member for opening and closing preselected ductwork into a preselected room (McClendon, damper 56, Fig. 1 and Fig. 1A).
Regarding claim 4, The previously combined references teach the improved commercial solar space heater system for a commercial building of claim 3 further comprising a fan in said second outlet which is controlled by the controller thermostat for moving warm air into the space to be heated (McClendon, blower 48, ¶26, ¶31)
Regarding claim 7, McClendon does not expressly disclose the improved commercial solar space heater system for a commercial building of claim 1 wherein one said heat chamber is provided for every 1500 square feet of space in any open areas of said commercial building.
McClendon does teach providing a plurality of solar heating modules (¶19) and selecting the number of solar modules in order to optimize the performance for a particular application (¶46).  Thus, the number of solar modules is a results effective variable which varies the performance of the system for a given application.   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon to have a number of units within the claimed range since doing so amounts to a mere duplication of parts of the prior art device, the prior art teaches multiple units, and would result in optimizing the performance of the solar heating system for a given application. 

Regarding claim 9, The previously combined references teach the improved commercial solar space heater system for the commercial building of claim 1 wherein the curb frame is a sheet metal spacer (Embree, Col. 6 Ln. 44-65, the supporting frame at least partially comprises sheet metal) attached around a lower periphery of the solar space heater system and having the flange extending outward thereof for attachment to a roof of the building (Embree, Fig. 1 and Fig. 2a, 106 is arranged around the solar heater and extends outwardly.)
Regarding claim 11, the previously combined references do not expressly teach the improved commercial solar space heater system for the commercial building of claim 1 wherein a single solar space heater system is installed for each room of a commercial building.
McClendon does teach providing a plurality of solar heating modules (¶19) and selecting the number of solar modules and positioning the modules in order to optimize the performance for a particular application (¶46, ¶38).  Thus, the number and position of solar modules is a results effective variable which varies the performance of the system for a given application.   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon to have a number and positioning of units so as to meet the claims since doing so would result in optimizing the performance of the solar heating system for a given application. 

Claim 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over McClendon US20080176504 in view of Coulter US20150247652 and in view of Embree US4215675 in view of Raposo US4280480.
Regarding claim 10, The previously combined references do not expressly teach the improved commercial solar space heater system for the commercial building of claim 9 wherein the sheet metal is made of galvanized sheet metal, aluminum or mixtures thereof.
Raposo US4280480 teaches a solar air heating device (abstract) wherein the device is fabricated of heavy gage aluminum sheet or galvanized sheet metal (Col. 5 Ln. 40-42).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize heavy gage aluminum sheet or galvanized sheet metal in the construction of the legs and frame of the combined references since doing so amounts to a simple substitution of known materials in the art with known predictable results. 

Claims 5, 6, 8, 12, 13, 14, as best understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over McClendon US20080176504 in view of Coulter US20150247652 and in view of Embree US42156757 and in view of Keyes et al. US3894685
Regarding claim 5, the previously combined references teach the improved commercial solar space heater system for a commercial building of claim 4 further comprising a fuel operated furnace (McClendon, Fig. 1, 1a, HVAC 46, ¶28).
McClendon does not expressly teach wherein the furnace thermostat is set at a lower temperature than the controller thermostat such that the furnace will only heat when the solar heating does not keep a temperature at a higher level than the lower temperature set by the furnace thermostat (as best understood, McClendon discloses a plurality of thermostats and are configured for further elevating the temperature of heated air received from the solar heating module ¶28).
Keyes et al. US3894685 teaches a control system for a solar heating system (Fig. 25) including a furnace thermostat and a solar heater thermostat (Fig. 25) wherein the furnace thermostat is set such that the furnace only activates when the solar heating unit is below a predetermined temperature and that this configuration results in the forced air furnace system used only as a back-up (Col. 14 Ln. 7-53)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon such that furnace will come on only if the solar heating unit does not heat the building to a level above the temperature of the thermostat of the existing furnace, as taught by Keyes, since doing so amounts to a known technique for controlling similar systems in the art with the known predictable results of the forced air furnace system being used only as a back-up.
Regarding claim 6, McClendon does not expressly disclose the improved commercial solar space heater system for a commercial building of claim 5 wherein one said heat chamber is provided for each 1000- 2000 square feet of space.
McClendon does teach providing a plurality of solar heating modules (¶19) and selecting the number of solar modules in order to optimize the performance for a particular application (¶46).  Thus, the number of solar modules is a results effective variable which varies the performance of the system for a given application.   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon to have a number of units within the claimed range since doing so amounts to a mere duplication of parts of the prior art device, the prior art teaches multiple units, and would result in optimizing the performance of the solar heating system for a given application. 
Regarding claim 8, the previously combined references teach the improved commercial solar space heater system for a commercial building of claim 5 further comprising the commercial building (McClendon, ¶19, entrance and loading dock)
The previously combined references do not expressly teach having one solar collector and one thermostat for providing heating to each room in the building.
McClendon does teach providing a plurality of solar heating modules (¶19) and selecting the number of solar modules and positioning the modules in order to optimize the performance for a particular application (¶46, ¶38).  Thus, the number and position of solar modules is a results effective variable which varies the performance of the system for a given application.   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon to have a number and positioning of units so as to meet the claims since doing so would result in optimizing the performance of the solar heating system for a given application. 


Regarding claim 12, as best understood, McClendon US20080176504 discloses a method of supplemental heating of a commercial building comprising the steps of: 
a) installing an improved commercial solar space heater system on a commercial building including a plurality of solar heating units on the roof (Fig. 1, ¶46) 
each of the units including: 
a frame (Fig. 2 and Fig. 3) having sides (panels 30 and 31) defining a heat chamber (37) between a top plate (22) and an absorber (35), wherein said sides are orthogonal to said top plate and having at least one insulating pocket (insulation ¶32) defined between an inner wall (panels, ¶32) and a support (frame 32, Fig. 2), and said heat chamber being enclosed except for an inlet and an outlet through which air is directed to be heated while in the heat chamber (inlet 40 and outlet 42); 
a housing frame for holding said frame at an angle conducive to absorbing the sun’s rays on a roof of a building (Frame 32);
a duct work for running the outlet air from said heat chamber into at least one room of a building (duct 44); 
a thermostat for detecting the temperature in the room and directing heat from the outlet into the room when said temperature is below a pre-determined temperature (¶31); and, 
wherein the building comprises a furnace (McClendon, Fig. 1, 1a, HVAC 46, ¶28)

McClendon does not expressly disclose 
at least one solar heating unit per 1000-2000 square feet of space;
the insulating pocket being an air pocket
a curb frame being attached to said housing frame for spacing the housing frame from the building,  said curb frame having a base portion extending around an entire periphery of said housing frame to keep the housing frame out of snow accumulation on a roof of the building, and said curb frame having which has a flange for attaching the curb frame to the building;
b) setting a thermostat of the existing furnace in the commercial building at a temperature below the setting of the thermostat of the solar heating unit such that the commercial buildings furnace will come on only if the solar heating unit does not heat the building to a level above the temperature of the thermostat of the existing furnace.

McClendon does teach providing a plurality of solar heating modules (¶19) and selecting the number of solar modules in order to optimize the performance for a particular application (¶46).  Thus, the number of solar modules is a results effective variable which varies the performance of the system for a given application.   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon to have a number of units within the claimed range since doing so amounts to a mere duplication of parts of the prior art device, the prior art teaches multiple units, and would result in optimizing the performance of the solar heating system for a given application. 

Coulter US20150247652 teaches a solar air heating device wherein the sides have an insulating air pocket (Fig. 3, air gap 106) in addition to solid insulation (insulation 105).  Coulter teaches that this arrangement is known and improves heat losses (¶121). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an air pocket, as taught by Coulter, since doing so amounts to a known technique for improving solar air heating devices with the known predictable result of reducing heat losses. 

McClendon does teach securing the solar system to the roof of a building by known methods (¶18). 
Embree US4215675 teaches a solar heating device wherein the frame (Fig. 2a, frame 38) is attached to a supporting frame [or curb frame] (Fig. 2a, 96 and 106) said curb frame having a base portion extending around an entire periphery of said housing frame (Fig. 1), and said curb frame having a flange for attaching the curb frame to the building (Fig. 1 and Fig. 2a, flange 106).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a surrounding frame and flange, as taught by Embree, since doing so amounts to a known technique for roof mounting of solar collectors with the known predictable.  
Keyes et al. US3894685 teaches a control system for a solar heating system (Fig. 25) including a furnace thermostat and a solar heater thermostat (Fig. 25) wherein the furnace thermostat is set such that the furnace only activates when the solar heating unit is below a predetermined temperature and that this configuration results in the forced air furnace system used only as a back-up (Col. 14 Ln. 7-53)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon such that furnace will come on only if the solar heating unit does not heat the building to a level above the temperature of the thermostat of the existing furnace, as taught by Keyes, since doing so amounts to a known technique for controlling similar systems in the art with the known predictable results of the forced air furnace system being used only as a back-up.
Regarding claim 13, the previously combined references teach the method of claim 12 wherein the commercial building is a large warehouse type building (McClendon, Fig. 1) 
McClendon does not expressly disclose one solar heater unit is provided for every about 1500 square feet of space.
McClendon does teach providing a plurality of solar heating modules (¶19) and selecting the number of solar modules in order to optimize the performance for a particular application (¶46).  Thus, the number of solar modules is a results effective variable which varies the performance of the system for a given application.   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon to have a number of units within the claimed range since doing so amounts to a mere duplication of parts of the prior art device, the prior art teaches multiple units, and would result in optimizing the performance of the solar heating system for a given application. 
Regarding claim 14, McClendon does not expressly disclose method of claim 12 wherein a single unit is installed for each room of the commercial building.
McClendon does teach providing a plurality of solar heating modules (¶19) and selecting the number of solar modules and positioning the modules in order to optimize the performance for a particular application (¶46, ¶38).  Thus, the number and position of solar modules is a results effective variable which varies the performance of the system for a given application.   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McClendon to have a number and positioning of units so as to meet the claims since doing so would result in optimizing the performance of the solar heating system for a given application. 


Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moller US20100212657 in view of Coulter US20150247652 in view of Embree US4215675.
Regarding claim 15, Moller US20100212657 discloses a solar space heater system for a commercial building comprising: 
a frame having sides (Fig. 1-5) defining a heat chamber between a top plate (4) and an absorber (3b defines a chamber), wherein said sides orthogonal to said top plate and having at least one insulating pocket defined between an inner wall and a support (2’, Fig. 5), and
said heat chamber being enclosed except for an inlet and an outlet through which air is directed to be heated while in the heat chamber (Fig. 1-5, ¶34, Moller’s fluid circulating tubes are capable of transporting a fluid such as air); 
a housing frame for holding said frame at an angle conducive to absorbing the sun’s rays on a roof of a building (¶47, the device of Moller is capable of being mounted on a roof); and 
wherein said sides have an extension for supporting solid insulation under said absorber (Fig. 1, insulation 2).

Moller does not expressly disclose the insulating pocket being an air pocket and 
a curb frame being attached to said housing frame for spacing the housing frame from the building,  said curb frame having a base portion extending around an entire periphery of said housing frame to keep the housing frame out of snow accumulation on a roof of the building, and said curb frame having which has a flange for attaching the curb frame to the building
Coulter US20150247652 teaches a solar air heating device wherein the sides have an insulating air pocket (Fig. 3, air gap 106) in addition to solid insulation (insulation 105).  Coulter teaches that this arrangement is known and improves heat losses (¶121). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an air pocket, as taught by Coulter, since doing so amounts to a known technique for improving solar air heating devices with the known predictable result of reducing heat losses. 
Embree US4215675 teaches a solar heating device wherein the frame (Fig. 2a, frame 38) is attached to a supporting frame [or curb frame] (Fig. 2a, 96 and 106) said curb frame having a base portion extending around an entire periphery of said housing frame (Fig. 1), and said curb frame having a flange for attaching the curb frame to the building (Fig. 1 and Fig. 2a, flange 106).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a surrounding frame and flange, as taught by Embree, since doing so amounts to a known technique for roof mounting of solar collectors with the known predictable.  

Regarding claim 16, the previously combined references teach the improved commercial solar space heater system for a commercial building of claim 15 wherein each support has a slot for reception of the solid insulation under said absorber (Moller, Fig. 2).
Regarding claim 17, the previously combined references teach improved commercial solar space heater system for a commercial building of claim 15 wherein at least one support has a cantilevered fin for reception of roof flashing (Moller, Fig. 3, 10d).
Regarding claim 19, the previously combined references teach improved commercial solar space heater system for a commercial building of claim 15 wherein each support is an extrusion (¶35).
Regarding claim 20, the previously combined references teach improved commercial solar space heater system for a commercial building of claim 17 wherein each support has jaws for receipt of the top plate (Fig. 3, 9).

Regarding claim 18, the previously combined references do not expressly teach the improved commercial solar space heater system for a commercial building of claim 15 wherein each support has a secondary air pocket insulator.
The difference between the prior art and the claimed subject matter amounts to a mere duplication of the prior art insulator.   Coulter US20150247652 teaches two insulators (Fig. 3, 105 and 106) however, Coulter only expressly teaches one of these being air.  At the time of this office action, there is nothing on the record to suggest that an additional secondary air pocket insulator would provide a new or unexpected result.  Notably, instant specification is silent to this feature.   
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to have a secondary air pocket insulator since mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI B. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/               Examiner, Art Unit 3762                                                                                                                                                                                         
/AVINASH A SAVANI/               Primary Examiner, Art Unit 3762